                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ANTONIO DARNELL MAYS,

                          Plaintiff,
      v.                                            Case No. 19-cv-217-pp

BRIAN HAYES, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
      WITHOUT PREPAYMENT OF THE FILING FEE (DKT. NO. 2) AND
          SCREENING AND DISMISSING COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      The plaintiff, a Wisconsin state prisoner who is representing himself, filed

a complaint under 42 U.S.C. §1983, alleging that the defendants violated his

civil rights. Dkt. No. 1. This order resolves the plaintiff’s motion for leave to

proceed without prepayment of the filing fee, dkt. no. 2, screens his complaint,

dkt. no. 1, and dismisses this case.

I.    THE PLAINTIFF’S MOTION TO PROCEED WITHOUT PREPAYMENT
      OF THE FILING FEE (DKT. NO. 2)

      The Prison Litigation Reform Act (“PLRA”) applies to this action because

the plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915.

The law allows a court to give an incarcerated plaintiff the ability to proceed

with his case without prepaying the civil case filing fee if he meets certain

conditions. One of those conditions is that the plaintiff must pay an initial

partial filing fee. 28 U.S.C. §1915(b). Once the plaintiff pays the initial partial




                                          1
filing fee, the court may allow the plaintiff to pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

      On February 27, 2019, the court ordered the plaintiff to pay an initial

partial filing fee of $16.50. Dkt. No. 6. The court received that fee on March 11,

2019. The court will grant the plaintiff’s motion for leave to proceed without

prepayment of the filing fee and will allow him to pay the remainder of the filing

fee over time in the manner explained at the end of this order.

II.   SCREENING OF THE PLAINTIFF’S COMPLAINT

      The PLRA requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the plaintiff raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim under 42 U.S.C. §1983, a plaintiff must allege that: 1)

someone deprived him of a right secured by the Constitution or laws of the

United States; and 2) whoever deprived him of that right was acting under color


                                           2
of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir.

2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a

pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      A.     Facts Alleged in the Complaint

      The plaintiff is an inmate at the Milwaukee Secure Detention Facility.

Dkt. No. 1 at 1. Brian Hayes is an “Administrator” with the Department of

Hearing and Appeals; Vince Varone is an Administrative Law Judge; and Tracy

Johnson is a “P.O. Agent.” Id.

      On January 4, 2019, Varone revoked the plaintiff’s extended supervision

in Case No. 02-CF-271. Dkt. No. 1 at 3. At that time, the plaintiff had

completed seven years and one day of the ten-year custodial portion of his

sentence. Id. He had three years and four days left until his mandatory release

date of January 13, 2022. Id. The plaintiff told Varone and Johnson that “they

[could not] take [his] extended supervision street time credit and put it back on

[his] prison time because it [would] be subjecting [him] to a life sentence” that

the sentencing judge did not impose. Id. The plaintiff alleges that nevertheless,

Varone took the plaintiff’s extended supervision street time credit and “put it

back on [his] confinement prison time.” Id. at 2. As for defendant Johnson, the

plaintiff alleges only that Johnson violated his rights by “having Vince Varone”

take his street time credit and add it back to his confinement time. Id. at 2.


                                          3
      The plaintiff appealed Varone’s decision to Hayes and Hayes affirmed the

decision. Id. at 3. The plaintiff seeks monetary damages and asks the court to

“put [his] max- dated back to 1/13/22.” Id. at 4.

      B.     Legal Analysis of Alleged Facts

      The court first notes that this is the second lawsuit the plaintiff has filed

alleging the same violations. On January 17, 2019, he filed a complaint against

Varone and another defendant, Jessica Przybylski, alleging that they violated

his rights by adding his “street time credit” back to his custodial sentence.

Mays v. Przybylski, et al., Case No. 19-cv-103. This case, which the plaintiff

filed a little over three weeks after he filed the first one, makes the same

allegations, but excludes Przybylski as a defendant and adds Hayes and

Johnson.

      Incarcerating a prisoner beyond the termination of his sentence without

penological justification can violate the Eighth Amendment if it is the product

of deliberate indifference. Campbell v. Peters, 256 F.3d 695, 700 (7th Cir. 2001)

(citing Moore v. Tartler, 986 F.2d 682, 686 (3d Cir. 1993)); see also Werner v.

Wall, 836 F.3d 751, 760 (7th Cir. 2016) (“[W]hen confronted with the failure to

release a person because of an error in the computation of his sentence, we

have relied on the principles of the Eighth Amendment.”). To state a claim for

an Eighth Amendment violation of this kind, the plaintiff must allege that the

defendant prison officials knew that he was being held beyond the termination

of his sentence, that the officials failed to act (or took action that was

ineffectual under the circumstances) and the officials’ conduct caused the


                                          4
unjustified detention. Moore, 986 F.2d at 686. “An error of state law” does not,

on its own, implicate a constitutional violation. Campbell, 256 F.3d at 700; see

also Jones v. Skalski, No. 10-CV-766-BBC, 2012 WL 12965697, at *3 (W.D.

Wis. Jan. 31, 2012), aff'd, 494 F. App'x 667 (7th Cir. 2012) (“plaintiff cannot

prevail unless he shows that defendants detained him in violation of

state law and the violation was intentional or obvious.”).

      The court will dismiss this case because the plaintiff has not yet been

held past the termination of his sentence (which, according to him, will occur

on January 13, 2022). The plaintiff does not have a constitutional right to be

released prior to his maximum release date. See Kendrick v. Hamblin, 606 F.

App'x 835, 838 (7th Cir. 2015) (“Likewise, because [the plaintiff] was not

entitled to release after serving two-thirds of his sentence, he fails to state a

claim that, in violation of the Eighth Amendment, he was held beyond his term

of incarceration.”) The plaintiff’s claim for monetary damages under §1983 is

not yet ripe.

      Nor is a lawsuit under 42 U.S.C. §1983 the right procedure for the

plaintiff to use to challenge the duration, or length, of his sentence. “Any

challenge to the duration of custody must proceed through a petition for a writ

of habeas corpus.” Kendrick v. Hamblin, 606 F. App'x 835, 838 (7th Cir. 2015);

see also Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (holding that habeas

corpus is exclusive federal remedy for person in custody challenging duration of

custody when result he seeks is speedier release). The plaintiff’s request that

the court “put [his] max- dated back to 1/13/22” challenges the duration of his


                                         5
custody. The appropriate way for the plaintiff to resolve this issue when the

time comes is through a petition for a writ of habeas corpus.

       Because the plaintiff’s claim is not ripe for decision, and because the

proper way for him to raise the claim when the time comes is through a

petition for habeas corpus, the court will dismiss the case for failure to state a

claim upon which relief can be granted.

III.   CONCLUSION

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2. The court ORDERS that the agency

having custody of the plaintiff must collect from his institution trust account

the $333.50 balance of the filing fee by collecting monthly payments from the

plaintiff's prison trust account in an amount equal to 20% of the preceding

month's income credited to the plaintiff’s trust account and forwarding

payments to the clerk of court each time the amount in the account exceeds

$10 in accordance with 28 U.S.C. §1915(b)(2). The agency shall clearly identify

the payments by the case name and number. If the plaintiff transfers to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order, along with the plaintiff's remaining balance, to the

receiving institution.

       The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.




                                          6
      The court ORDERS that this case is DISMISSED under 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim. The court

will enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
                                        7
